On consideration of the “Petition for a Writ of Habeas Corpus and Other Extraordinary Relief” filed in the above-entitled action, and of the pleadings filed by the parties,2 it appearing that subsequent to the filing of said Petition, the petitioners were released from confinement and placed in a status of restriction, it is, by the Court, this 28th day of January 1972,
ORDERED:
That said Petition be, and the same is hereby, denied, without prejudice to the right of petitioners to raise the issues therein raised if and when the charges now pending against them are referred to a court-martial. Gale v United States, 17 USCMA 40, 37 CMR 304 (1967).
Chief Judge Darden would dismiss the Petition because in his view the relief sought therein is neither necessary nor appropriate in aid of this Court’s jurisdiction under Article 67, Uniform Code of Military Justice, 10 USC § 867.

 (a) Respondents’ “Reply to Order to Show Cause.”
(b) “Memorandum in Response to Government’s Reply,” and the “Supplement to Petition for Habeas Corpus and Other Extraordinary Relief” filed by special leave of this Court.